DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10691342. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the instant application is obviously anticipated by language in the identified US Patent.
Instant Application 15/930675
US Patent No. 10691342
1. A data storage device, comprising: 
1. A data storage device, comprising:
a plurality of non-volatile memory spaces; 
a plurality of non-volatile memory spaces;
a plurality of command queues, provided to correspond to the plurality of non- volatile memory spaces one on one;
a plurality of command queues, provided to correspond to the plurality of non-volatile memory spaces one on one;

and a controller, dividing a data transmission command to insert task switching commands between divided data transmission commands,
wherein the non-volatile memory spaces are operated through the same channel 
wherein the non-volatile memory spaces are operated through the same channel.
and the sharing of the same channel between the non-volatile memory spaces is optimized by the task switching commands.
5. The data storage device as claimed in claim 4, wherein: when executing the task switching command, the controller checks whether any command queue besides the working command queue contains a high-priority command, to change the working command queue, for execution of the high-priority command.

As can be seen above most of the limitations of the instant claim have an identical corresponding limitation in the claim of the US Patent.  The first difference is that the US Patent more specifically discloses “dividing a data transmission command to insert task switching commands between divided data transmission commands”, which obviously anticipates the much broader limitation, “adding task switching commands into the command queues”.  The insertion of task switching commands results in task switching commands being added.  The final difference is that the claim of the US Patent does not explicitly describe that the sharing of the same channel is optimized by the task switching 
Claims 2 – 22 of the instant application are similarly obvious in view of claims 1 – 17 of US Patent 10691342.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Strasser et al. US Patent Application Publication No. 2012/0203986 (originally cited in IDS filed 5/13/2020) describes that a bus arbiter 420 selects from among the bank controllers 418 a pulls subcommands from output queues within bank controllers 418 and forwards these to the Storage Bus Controller 348 in a sequence that optimizes the performance of the banks 214; the bus arbiter 420 cooperates with the bank interleave controller 344 such that the desired operation execution order is accomplished; re-adjusting execution order may be performed by ordering operations in a bank queue 418 or defining an order or prioritization for how the bus arbiter 420 selects the operations from a bank queue 418; the bus arbiter 420 may respond to a high level interrupt and modify the normal selection criteria (page 19, paragraph [0179]).  Jacobs et al. US Patent No. 7464180 (originally cited in IDS filed 5/13/2020) describes that preemption logic is used to insert within a data stream commands indicating a switch from one priority level data to another.  Kazui et al. US Patent Application Publication No. 2012/0278664 (originally cited in IDS filed 5/13/2020) describes selecting whether to insert the post-processing based on the post-processing flag when switching a queue from the normal queue to the priority queue, so that it is possible to insert or not insert the post-processing for each type of processing.  Rose et al. US Patent No. 7701949 (originally cited in IDS filed 5/13/2020) describes that interruption logic is used to insert within any point of a data stream commands indicating a switch from one priority level data to another.  Seo US Patent Application Publication No.  2018/0232157 (originally cited in IDS filed 5/13/2020) describes a method of scheduling requests to banks in a flash controller.  Canepa et al. US Patent Application Publication No. 2014/0281083 (originally cited in IDS filed 5/13/2020) describes a paired queue apparatus and method comprising request and response queues.  “Essential Roles of Exploiting Internal Parallelism of Flash Memory based Solid State Drives in High-Speed Data Processing” (originally cited in IDS filed 5/13/2020) describes that operations on flash memory packages attached to the same channel can be interleaved so the bus utilization can be optimized.  “The Performance of PC Solid-State Disks (SSDs) as a Function of Bandwidth, Concurrency, Device Architecture, and System Organization” (originally cited in IDS filed 5/13/2020).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
May 30, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136